DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4: It is unclear whether the “first engage portions” (Line 2) and “second engage portions” (Line 3) are the same engage portions introduced in Claim 3, or whether they are separate engage portions.  The Office recommends inserting a definite article (i.e., the word “the”) prior to the words “first engage portions” (Line 2) and “second engage portions” (Line 3) if these elements correspond to the elements introduced in Claim 3.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0307277 to Ueta, which discloses:
Claim 1: A gearshift lever device 1, comprising:
gearshift lever 4 including an operation portion 41 formed on an upper end portion and a shaft support portion 42 formed on a lower end portion; and
a select lever 3 including a holding portion 35b (see annotated FIG. 4 below) that holds the shaft support portion 42 of the gearshift lever 4,
wherein the select lever 3 further includes a pair of shift direction side wall portions (see annotated FIG. 4 below) which are disposed across the holding portion 35 with a distance from each other in a shift direction Y-X of the gearshift lever 4, and engage portions (see annotated FIG. 4 below – the curved portions of 35 which are wrapped over the spherical portion 42) which are disposed on the shift direction side wall portions and are to be engaged with the gearshift lever 4.
Claim 2: The gearshift lever device according to claim 1, wherein
the gearshift lever 4 includes engage recesses (recesses within spherical portion 42 shown in FIG. 1) which are formed in parts of the gearshift lever 4 facing the shift direction side wall portions in the shift direction Y-X of the gearshift lever 4 and are to be engaged with the engage portions (the Office finds that the relationship between the respective portions shown at least in FIG. 7 extends to, i.e., reads on, the relevant claim language).
Claim 3: The gearshift lever device according to claim 1, wherein
the engage portions include first engage portions engaged with the gearshift lever 4 in a shift operation position and second engage portions engaged with the gearshift lever 4 in a select operation position which is displaced from the shift operation position in a select direction of the gearshift lever 4 (see annotated FIG. 4 below - the Office finds that the engage portions include portions that extend more in the shift direction, which read on the “first engage portions” and portions that extend more in the select direction, which read on the “second engage portions”).
Claim 4, as best understood: The gearshift lever device according to claim 3, wherein
the select lever 3 includes a select lever main body (portion of select lever 3 provided between 36a, 36b shown in FIG. 4) in which first engage portions and second engage portions are formed (see the parenthetical above in the rejection of Claim 3), and a select lever plate 35 for reinforcement inserted in the select lever main body, and
the select lever plate is formed to have U-shapes, including first plate portions (a portion of 35; see annotated FIG. 4 below) that reinforce the first engage portions, second plate portions (see annotated FIG. 4 below) that reinforce the second engage portions, and connecting portions (near the bottom of the slits 35c) that are arranged to extend along a select direction of the gearshift lever 4 and connect the first plate portions and the second plate portions.

    PNG
    media_image1.png
    654
    970
    media_image1.png
    Greyscale

Response to Arguments
on 05/10/2021 have been fully considered but they are not persuasive.
On Pages 6-7 of Applicant’s remarks, Applicant asserts that “the lever holding section 35” in Ueta does not correspond to “the shift direction side wall portions” of Applicant’s claim 1, but corresponds to only “the holding portion (10)” of Applicant’s configuration.  The Office respectfully disagrees with Applicant’s argument.  The rationale behind Applicant’s argument(s) are unclear to the Office.  The claims do not require the interpretation set forth by Applicant.  The Office maintains the characterization of the prior art described above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2010/0307277 to Ueta is considered to be the closest prior art.
Claim 5: Ueta does not disclose the material used for the select lever main body and the select lever plate, and the Office does not believe it would be obvious to those having ordinary skill in the art at the time of filing to modify Ueta to include a select lever main body formed of synthetic resin and a select lever plate formed of metal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658